Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 13 and 14 are amended, claim 5 is canceled, claim 16 is added, and claims 1-4 and 6-16 are pending.

Pending claims 1-4 and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Kim et al. (US 2014/0306187 A1) and Yamamoto et al. (JP 2005-029607 A) teaches a display device comprising a substrate, a display unit, an adhesive layer, a touch panel, an adhesive layer and a window in the order thereof.  The combination of the prior arts teaches the adhesive layer/adhesive member comprises a pressure sensitive adhesive {meets the claimed base resin} and thermal expandable microcapsules in the pressure sensitive adhesive, wherein the microcapsule comprises an outer shell comprising a polymer and a solvent contained inside the outer shell.
However, Kim and Yamamoto either singly or as a combination do not teach or suggest: (1) the adhesive layer/adhesive member is a hydrophobic polymer material comprising a copolymer of polyacrylonitrile and polymethylmethacrylate as recited in claim 1, (2) the adhesive layer/adhesive member is a double-sided adhesive sheet which comprises a first side and a second side opposite to the first side, and a dispersion density of the microcapsules decreases from the first side to the second side as recited in claim 13, and (3) the adhesive layer/adhesive member comprises: a first adhesive part in which the microcapsules are dispersed with a first density; a second adhesive part in which the microcapsules are dispersed with a second density; and a third adhesive part disposed between the first adhesive part and the second adhesive part, microcapsules in the third adhesive part being dispersed with a third density, wherein the third density is smaller than or equal to a lower density of the first density and the second density as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
June 21, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785